DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
 
Status of the Claims
Based on the current set of claims (Claims, 27 September 2022), Claims 1-2, 4-8, 10-14, and 16-18 are pending and Claims 3, 9, and 15 are canceled.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 7, 11-12, 13, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 7, 11-12, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau et al. (US 20160183158 A1; hereinafter referred to as “Decarreau”) in view of Lee et al. (US 20170006484 A1; hereinafter referred to as “Lee”).
Regarding Claim 13, Decarreau discloses a program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code (¶12, Decarreau discloses a computer program product may include a non-transitory computer-readable storage medium and storing executable code that, when executed by at least one data processing apparatus, is configured to cause the at least one data processing apparatus to perform a method) to perform: 
starting a timer in response to routing the first PDU to the first RLC entity (¶80 & Fig. 3 (330), Decarreau discloses starting, by the MS, a transmission timer in response to sending, to the first RLC entity of the MS, the PDU); and 
routing the first PDU to a second RLC entity of the at least two associated RLC entities (¶80 & Fig. 3 (350), Decarreau discloses re-sending, to the second RLC entity of the MS, the PDU) in response to the timer expiring before the first PDU is submitted to lower layer for transmission (¶80-81 & Fig. 3 (340->350), Decarreau discloses re-sending the PDU in response to the expiration of the timer before receiving, an indication of successful delivery of the PDU.  Examiner correlates the absence of successful delivery as "before the first PDU is submitted to lower layer for transmission" because the lack of an indication indicating successful delivery is an indication that the PDU was not properly submitted).
However, Decarreau does not disclose detecting, by use of a processor, two Radio Link Control (RLC) entities associated with a first Packet Date Converge Protocol (PDCP) and an amount of data available for transmission exceeding a data split threshold; and in response to detecting both the two RLC entities and the amount of data available for transmission exceeding the data split threshold, routing, by use of a processor, a first PDCP Protocol Data Unit (PDU) to a first RLC entity of at least two RLC entities, the first RLC entity belonging to a first cell group and a second RLC entity belonging to a second cell group.
Lee, a prior art reference in the same field of endeavor, teaches detecting, by use of a processor, two Radio Link Control (RLC) entities associated with a first Packet Date Converge Protocol (PDCP) (¶126 & Fig. 14 (S1401), Lee discloses detecting by configuring, by a user equipment (UE) comprising a processor, a Packet Data Convergence Protocol (PDCP) entity of the UE to communicate over a radio bearer with a first Radio Link Control (RLC) entity of a first base station (BS) and a second RLC entity of a second BS where both the first RLC entity and the second RLC entity is associated with a PDCP entity within the first BS) and an amount of data available for transmission exceeding a data split threshold (¶126 & Fig. 14 (S1403), Lee discloses receiving, by the UE, an indication that the forwarding of PDCP PDUs will be split between the first BS and the second BS when the amount of data comprising PDUs is non-zero); and in response to detecting both the two RLC entities and the amount of data available for transmission exceeding the data split threshold, routing, by use of a processor, a first PDCP Protocol Data Unit (PDU) to a first RLC entity (¶126 & Fig. 14 (S1409), Lee discloses routing, by the UE, a PDCP control protocol data unit (PDU) and a portion of the PDCP PDUs of the data to the first RLC entity of the first BS) of at least two RLC entities (¶72-74 & Fig. 9, Lee discloses the first RLC entity of a group of RLC entities), the first RLC entity belonging to a first cell group (¶72-74 & Fig. 9, Lee discloses the first RLC entity is an RLC entity of the first BS where the first BS is a Master evolved Node B (MeNB) of a Master Cell Group (MCG)) and a second RLC entity belonging to a second cell group (¶72-74 & Fig. 9, Lee discloses the second RLC entity is an RLC entity of the second BS where the second BS is a Secondary evolved Node B (SeNB) of a Secondary Cell Group (SCG)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Decarreau by detecting, by use of a processor, two Radio Link Control (RLC) entities associated with a first Packet Date Converge Protocol (PDCP) and an amount of data available for transmission exceeding a data split threshold and routing, by use of a processor, a first PDCP Protocol Data Unit (PDU) to a first RLC entity of at least two RLC entities, the first RLC entity belonging to a first cell group and a second RLC entity belonging to a second cell group in response to detecting both the two RLC entities and the amount of data available for transmission exceeding the data split threshold as taught by Lee because dual connectivity system is improved by calculating and reporting an amount of data available for transmission (Lee, ¶15-16).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 13.
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 17, Decarreau in view of Lee discloses the program product of claim 13.
Decarreau further discloses the PDUs are transmitted to either the first RLC entity or the second RLC entity via a split bearer (¶80 & Fig. 3 (350), Decarreau discloses sending, to the first RLC entity, the PDU for transmission to the first BS or re-sending, to the second RLC entity of the MS, the PDU for transmission to the second BS.  ¶53, Decarreau further discloses a split bearer configuration for the first RLC and the second RLC).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 17.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 17.
Regarding Claim 18, Decarreau in view of Lee discloses the program product of claim 13.
Decarreau further discloses each RLC entity communicates the PDU through a distinct MAC to a distinct cell group (Fig. 2 & ¶44-45, Decarreau discloses each RLC entity at the MS has a corresponding MAC entity where the first MAC entity at the MS, MAC 244, is for transmission to the master BS and the second MAC entity at the MS, MAC 254, is for transmission to the secondary BS).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 18.
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 18.
Claims 2, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Lee in further view of Yang et al. (US 20200229269 A1; hereinafter referred to as “Yang”).
Regarding Claim 14, Decarreau in view of Lee discloses the program product of claim 13.
However, Decarreau does not explicitly disclose the processor further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out.
Yang, a prior art reference in the same field of endeavor, teaches the processor further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out (¶14, Yang teaches submitting a first RLC PDU to a MAC entity in response to the first timer not expiring).
It would have been obvious prior to the effective filing date of the invention to modify Decarreau by further submitting the first PDU from the first RLC entity to an associated MAC entity for transmission in response to the timer not timing out as taught by Yang because enabling data duplication will improve the reliability of transmission (Yang, ¶3-4).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 14.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 14.
Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Decarreau in view of Lee in further view of Lee et al. (US 20160295440 A1; hereinafter referred to as “Lee2”).
Regarding Claim 16, Decarreau in view of Lee discloses the program product of claim 13.
However, Decarreau does not explicitly disclose an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount.
Lee2, a prior art reference in the same field of endeavor, teaches an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount (Claim 8, Lee2 teaches routing, when the amount of uplink (UL) data is less than a threshold, to a media access control (MAC) entity.  ¶52, Lee further discloses that the RLC layer may exist between the PDCP layer and the MAC layer or may be implemented within the MAC layer).
It would have been obvious prior to the effective filing date of the invention to modify Decarreau by requiring that an amount of PDUs routed to the at least one of the two RLC entities before a reception of an Uplink (UL) grant are less than a maximum amount as taught by Lee2 because transmitting uplink data in a dual connectivity improves the wireless communication system by reducing costs per bit, allowing flexible use of frequency bands, and lowers power consumption by user equipments (Lee2, ¶6-7).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 16.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 16.
.
Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474